Title: To George Washington from Hugh Fraser, 13 May 1780
From: Fraser, Hugh
To: Washington, George



Sir
Rutland [Mass.] 13th May 1780

In the beginning of last April was a Twelvemonth, I had the misfortune to be taken Prisoner on my Passage from New York to Savannah, to be carried to Boston; and from thence ordered to this place. Till now I flattered myself, time after time, with the pleasing prospect of being released from my present disagreeable Situation, but all in vain. The vast distance ’twixt [here] and Georgia, the precarious conveyance of letters thither, and the difficulty of a communication with the Col. of [the] 71st Regt in the literary way; have put it out of my power to do any thing as yet towards my enlargement from Captivity.
To these disagreeable circumstances I have to add that of being much distressed for want of money, occasioned partly by the difficulty of negociating Bills upon Georgia, but more by the public Dealers in New-England being averse to have any transactions in money matters with any people within the British lines.
You can easily imagine (Sir) that the Situation of a Prisoner of war, circumstanced as I am at present, is truly distressful. The Pain, which I feel occasionally from the peculiarity of my Situation, is almost beyond expression. All these circumstances duly considered, will, (I flatter myself) have the desired effect upon your known humanity. It is therefore to be wished & hoped you will grant me permission to go to New York on parole, where I shall interest myself to have an Officer of equal rank Sent out in my room; if I should fail in this, I shall be ready to return within the Continental lines, when called upon.
Permit me to assure you (Sir) that necessity alone could induce me to trouble you. I have the honour to be Sir, your very humle Servt

Hugh FraserDeputy-Chaplain 71st Reg.

